11/7/19

 

U.S. DISTRICT COURT - N.D. OF N.Y.

 

Dear Honorable Judge Glenn T. Suddaby

 

 

 

 

 

 

 

United States District Judge NOV 1 2 2019
Federal Building and U.S. Courthouse

AT_ O'CLOCK
P.O. Box 7336 John M. Dormurad Clerk Syracuse

 

 

Syracuse, NY, 13261-7336

Please be advised that | currently resided Meyer Mental Health Shelter, located at 600 East 125st., New
York, NY, 10035. My floor is the 8" floor and my room number is 865 and my bed number is 864.
Yesterday, 11/6/19, | went to see my lawyer and he saw 5 minutes after | arrived. When | met with him
in his office, he asked me if | received a letter from you, Federal Court and told him no. He proceeded to
ask me my address, when | showed him my current address, he realized that he made a mistake in the
address, hence | was not able to receive the letter from you. | got out of prison on 5/21/19 and at that
point | informed the court that | was going to get a lawyer. The first time | saw my lawyer was on
6/20/19 at 20 Vesey St, Suite 1400, New York, NY, 10007 and | signed all the documents for the lawsuit. |
Riger Mayanduefias suffered a beating at Clinton Correctional Facility and | want to ask justice from the
law.

Enclosed | sent you records that indicate my current address and proof that | resided in said location. My
lawyer when he saw that he made a mistake in my address yesterday, he immediately notified the
courts via emai! and fax. My counselor at the Program that | got to, helped ime to prepare this ietter,
because | am experiencing depression, stress and anxiety.

 
 

ea |

,
Singerely 4.
SIVIN & MILLER, L.L.P.
Attomeys at Law

20 Vesey Street
Suite 1400
New York, New York 10007
te leas Phone: (212) 349-0300
ar n* “4
cetentieie sense September 24, 2019 siiaieaiiiiliiii

Andrew C. Weiss

*also member of NJ Bar

Via ECF filing

Hon. Glenn T. Suddaby

United States District Judge

Federal Building and U.S. Courthouse
P.O, Box 7336

Syracuse, NY 13261-7336

Re: Mayaduenas v. Bigelow, et. al.,
Case No. 9:18-CV-1161 (GTS)(DEP)

~ Your Honor:

The undersigned writes on behalf of plaintiff Riger Mayaduenas, who appears pro se in this
action, does not speak English, and currently resides in a homeless shelter in Manhattan.

Our office is considering representing plaintiff in this matter. This afternoon, however, I read on
PACER Magistrate Judge Therese Wiley Dancks’ Report and Recommendation, and the
accompanying text order, that plaintiff's case be dismissed due to plaintiff's failure to contact the
court over the past several months.

Having spoken with plaintiff, [ can advise the Court that plaintiff wishes to pursue his lawsuit and
that it never was his intention to abandon his case. Plaintiff therefore objects to the Report and
Recommendation to the extent it recommends dismissal of his lawsuit. Please also note that
plaintiff's current address, to which all future notices can be sent, is as follows: Riger
Mayaduenas, c/o HELP MEYER Men’s Shelter at Manhattan Psychiatric Center, 699 E. 125"
Street, New York, NY 10035.

Since we have not yet determined whether we formally wiil be representing plaintiff in this
lawsuit, I am not at this time filing a Notice of Appearance.

Thank you for your consideration in this matter.

   

ES/io

Cc: AAG Konstandinos D. Leris (via ECF)
Riger Mayaduenas
c/o HELP MEYER Men’s Shelter at Manhattan Psychiatric Center
699 E. 125" Street
New York, NY 10035

September 25, 2019

Via ECF filing

Hon. Glenn T. Suddaby

United States District Judge

Federal Building and U.S. Courthouse
P.O. Box 7336

Syracuse, NY 13261-7336

Re: Mayaduenas v. Bigelow, et. al.,
Case No. 9:18-CV-1161 (GTS)(DEP)

Your Honor:

I am the plaintiff in this matter.

Mr. Sivin has read and translated for me the letter he wrote to the Court on September 24, 2019.
All of the information provided in that letter is accurate, and I agree with everything Mr. Sivin
said in the letter. I object to the Report and Recommendation, and respectfully request that my

case not be dismissed.

The contents of this letter also have been translated for me from English to Spanish.

a
Te Doers
Ve 7; yours, an
On

Riger Vine

Thank you for your consideration.
Meyer Mental Health Shelter
600E 125" Street

New York, New York 10035

To Whom it may concern

 

    

 

 

EE

Celebrating 30 Years
Building Better Lives

11/5/19/19

Following are a list of medications that are being taken by Riger Mayan Duenas, a
resident at the Meyer Men’s Shelter. Room 865 bed 864. Fluoxetine 20mg 1 tab by mouth nightly,
bupropion 150mg 1 tab by mouth daily, mirtazapine 45mg 1 tab by mouth daily, fluticasone 50mcg nasal
spray. Mr. Mayan Duenas is compliant with his medications. !f any more information is necessary,
please feel free to contact any of the following staff of the medication room. Alexander Niles LPN, Erica
Kelly med. Coordinator, Denise James med. Coordinator. The office number is (646)905-3428. To reach

LPN directly (646) 905-3433

Sincerely,

Denise James
600 E125" Sr, ei HELP USA
NEW YorK,NY [oo SIGIR SCENES
A 10035 |

 

 

 

 
 

10/03/2019 |

50
| Recommendations that was sent to Riger Mayandeunas at Attica
| Correctional Facility was returned undeliverable. Envelope marked:

MAIL RETURNED UNDELIVERABLE: The # 46 Report and

"Return to Sender - Released." "Return to Sender - Refused - Unable to

Forward - Return to Sender.” {Document re-served on plaintiff at his new

address}. (rep) Entered: 10/03/2019)

 

 

| 10/30/20 19

MAIL RETURNED UNDELIVERABLE: The # 46 Report a

 

Recommendations that were sent to Riger Mayandeunas at c/o HELP

| MEYER Men's Shelter at Manhattan Psychiatric Center, 699 E. 125th

 

 

Street, New York, NY 10035 was returned undeliverable. Envelope
marked: "Return to Sender - Insufficient Address - Unable to Forward."

(rep) (Entered: 10/30/2019)

 

 
   

 

Samet ANSE, eats
PAE hl LE ETE EES

(200 J as fh DEI YO Ey Don
A Youn i DY, }DO3 S OP CY Seis DHE BG
\Leom GloS , bod Loft

US. DISTRICT COURT
JOHN M. DOMURAD, CLERK

 

  
   

  

Hem oroSdle Nude Gown T. Suddeby
Unset Fake, ) Sed Nucl :
Feder poids an Us. Of Home

P.0. Bae 7B

b Leze1-rabebea Lue Ay bd
; fi fla Lt RAE edo
